 In the Matter ofINTERNATIONALHARVESTERCOMPANYTRACTORWORKSandCHICAGO DIE SINKERSLOCALNo. 100OFTILEINTER-NATIONAL DIE SINKERS CONFERENCECase No. R-3021SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 15, 1941On October 30, 1944 the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in. theabove-entitled proceeding'Pursuant to the Direction of Election,an election by secret ballot was conducted on November 25, 1941, underthe direction and supervision of the Regional Director for theThirteenth Region(Chicago,Illinois).On November 28, 1941, theRegional Director,acting pursuantto, ArticleIII, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued an Election Report,copies of which were dulyserved upon the parties.No objections to the conduct,of the ballotor to the Election Report werefiled byany of the parties.As to the ballotingand theresults thereof, the Regional Directorreported as follows :Total on eligibility list_______________________________________Total ballots cast____________________________________________Total ballots challenged______________________________________Total blank ballots__________________________________________Total void ballots ------------------------------------- '______Totalvalid ballots cast______________________________________Total ballots cast for the Die Sinkers__________________________Total ballots cast for theC. I 0_______________________________Total ballots cast for Neither_________________________________71710007153]71In the Decision and Direction of Election previously referred to, theBoard said :We shall, therefore, direct that an election by secret ballot be heldamong the die sinkers and die trimmers to determine whether they136 N. L R B 52037 N L R I3, No 104628 INTERNATIONAL HARVESTER CO., TRACTOR WORKS629wish to be represented by the Die Sinkers or by the F. E. W. O. C.or by neither. If a majority of these employees cast their votesfor the Die Sinkers, we shall hold that the die sinkers and dietrimmers constitute a separate unit and We shall certify the DieSinkers as,tIib xclusive representative thereof.If a majority ofthese employees cast their votes for the F. E. W. O. C., we shallconclude therefrom that these employees do not desire to consti-tute a separate unit.In such event, we shall disiniss the petitionof the Die Sinkers for certification as the representative of a unitcomprising the die sinkers and the die trimmers.Upon the basis of the entire record in the case, the Board makes thefollowing :SUPPLEMENTAL FINDING OF FACTWe find that all die sinkers and trimmer die makers,both journey-men and apprentices,and Kellermachine operators and die sinkingspecialists,of International Harvester Company, Chicago, Illinois, atits :TractorWorks,, excluding supervisors and assistant supervisors,constitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.Upon .the basis 'of the above finding of fact and upon the entirerecord in the case, the Board makes the following:SUPPLEMENTALCONCLUSION OF LAWAll die sinkers and trimmer die makers,both journeymen andapprentices,and Keller machine operators and die sinking specialists,of International Harvester Company, Chicago, Illinois, at its TractorWorks, excliiding'siip'ervisors and assistant supervisors,constitute aunit appropriate for the purposes-of collective bargaining within themeaning ofSection'9(b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVES'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that Chicago Die Sinkers Local No. 100 of theInternational Die Sinkers Conference has been designated and selectedby a majority of all die sinkers and trimmer die makers, both journey-men and apprentices, and Keller machine operators and die sinking43:)257-42-i Or, 37-41 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecialists,of International Harvester Company, Chicago,Illinois, atits Tractor Works, excluding supervisors and assistant supervisors, astheir representative for the purposes of collective bargaining and thatpursuant to Section 9 (a) ' of the National Labor RelationsAct, Chi-cagoDie Sinkers Local No. 100 of the International Die Sinkers Con-ference is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay,wages,hours of employment,and other conditions of employment.1i